Citation Nr: 1643068	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  15-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial, compensable rating prior to February 25, 2014, an initial rating in excess of 10 percent from February 25, 2014 to prior to December 3, 2014, and an initial rating in excess of 20 percent from December 3, 2014, for bilateral hearing loss, to include on an extraschedular basis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1943 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

Over the course of the appeal, the RO has increased the Veteran's staged rating on two occasions.  Inasmuch as higher ratings are available for all periods of the staged ratings for bilateral hearing loss, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher ratings remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    
 
In the June 2015 decision, the Board denied the Veteran's higher rating claim prior to February 25, 2014, granted a 10 percent from February 25, 2014 to December 2, 2014, and denied a higher rating above 20 percent from December 3, 2014 forward for bilateral hearing loss.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Memorandum Decision, the Court set aside the Board's June 2015 decision with respect to the denials and remanded the appeal to the Board for readjudication consistent with the Memorandum Decision.  

In addition, the record reveals an August 2011 claim for non-service-connected pension.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

FINDINGS OF FACT

1. Prior to February 25, 2014, audiometric examinations corresponded to no greater than a level II hearing loss for the right ear and no greater than a level VI hearing loss for the left ear.

2.  From February 25, 2014 to prior to December 3, 2014, audiometric examinations correspond to no greater than a level II hearing loss for the right ear and no greater than a level VI hearing loss for the left ear.

 3. From December 3, 2014, audiometric examinations correspond to no greater than a level V hearing loss for the right ear and no greater than a level VI hearing loss for the left ear.

4.  For the entire appellate period, the Veteran's bilateral hearing loss has not been shown to be so exceptional or unusual, with such related factors as marked interference with employment or repeated hospitalization, to warrant the assignment of a higher rating on an extraschedular basis.  His symptoms of difficulty hearing while chewing with his hearing aids in, as well as hearing certain voices, including his own, when there is background noise, is contemplated by the schedular rating.


CONCLUSIONS OF LAW

1.  Prior to February 25, 2014, the criteria for an initial, compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 (2015).

 2.  From February 25, 2014 to prior to December 3, 2014, the criteria for an initial rating in excess of 10 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.85, DC 6100, 4.86 (2015).

3.  From December 3, 2014, the criteria for an initial rating in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.85, DC 6100, 4.86 (2015).

4.  The criteria for referral for an extraschedular rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, September 2011 and August 2014 letters advised the Veteran of the evidence and information necessary to substantiate his higher rating claim for bilateral hearing loss as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, these letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to duty to assist, the Veteran's service treatment records and post-service treatment records have been obtained and considered.  While the record contains a June 2015 inquiry with the Social Security Administration (SSA) suggesting that the Veteran may be in receipt of SSA benefits, there is no indication that the SSA records, if any, are relevant to the issue on appeal.  The Veteran has not otherwise asserted that such are relevant to the claim on appeal.  As such, the Board finds that a remand of this appeal to obtain SSA records, if any, is not warranted.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, VA has complied with its duty to assist.  

The Veteran was afforded VA examinations in May 2013 and December 2014 in order to assess the severity of his bilateral hearing loss.  The Board finds that the examinations are adequate in order to evaluate such service-connected disability as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Neither the Veteran nor his representative has alleged that his bilateral hearing loss has worsened in severity since the last VA examination in December 2014.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's higher rating for bilateral hearing loss and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Schedular Consideration 

Although the May 2016 Court of Appeals for Veterans Claims decision focused solely on the extraschedular consideration of the Veteran's claim, the order vacated all portions of the Board's June 2015 decision denying higher schedular ratings as well.  Therefore, the Board will address the schedular criteria, as well as the extraschedular criteria. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essential normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the result of a pure tone audiometry test.  

Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

Where, as here, the question for consideration is entitlement to a higher initial rating following a grant of service connection, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.
The Veteran claims that the noncompensable rating assigned prior to February 25, 2014, the 10 percent rating assigned from February 25, 2014 to prior to December 3, 2014, and the 20 percent rating from December 3, 2014 do not accurately depict the severity of his disability during those periods.  For the reasons discussed below, the Board concludes that higher ratings on schedular basis are not warranted for the Veteran's bilateral hearing loss at any point pertinent to this appeal.  

Prior to February 25, 2014

The Veteran underwent a VA audiological evaluation in November 2010.  Audiometric testing revealed the following is pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
55
55
LEFT
35
45
60
85
105

Such testing yielded pure tone threshold averages of 50 decibels in the right ear and 74 decibels in the left ear.  Using the Maryland CNC word list, the Veteran's speech discrimination was 100 percent in the right ear and 68 percent in the left ear.

In May 2013, the Veteran underwent a Disability Benefits Questionnaire (DBQ) audiological examination.  Audiometric testing revealed the following is pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
65
65
LEFT
35
40
50
65
105

Such testing yielded pure tone threshold averages of 56 decibels in the right ear and 65 decibels in the left ear.  Using the Maryland CNC word list, the Veteran's speech discrimination was 90 percent in the right ear and 80 percent in the left ear.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than a Level II hearing in the right ear and a Level VI hearing in the left ear based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating under 38 C.F.R § 4.85, DC 6100, as is currently assigned.  The Board further observes that the pure tone thresholds recorded in the VA audiological evaluations dated in November 2010 and May 2013 do not reflect exceptional hearing impairment as defined by regulation.  See 38 C.F.R. § 4.86 (a), (b). 

In sum, the Veteran is not entitled to a compensable schedular rating for bilateral hearing loss during the appellate period prior to February 25, 2014.  The Board has carefully considered the Veteran's assertions as to the severity of his bilateral hearing loss, and in no way discounts his asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  In this regard, the Board has considered the Veteran's report that he had been experiencing difficulty hearing speech clearly for the past 7 years, see November 2010 VA audiological evaluation, that he had been wearing hearing aids for the past 10 years, see August 2011 Claim, that his primary care physician had "insisted [that the Veteran undergo] a hearing test" because "every time she turned away from [the Veteran, he] didn't understand what she said" and "was reading lips," and that the Veteran '. . . can hear sounds real well but has trouble understanding the words, even with the hearing aids . . .  certain voices, especially the TV," see May 2013 DBQ examination report.  The Board has also considered the Veteran's statement contained in a July 2013 Notice of Disagreement that at a restaurant, "with even a small amount of background noise, [he] cannot understand what is being said at [his] table," that "if [he] chew[s] something even slightly crispy, all [he] hear[s] is the chewing sound," and that "at a movie or. . . the theater," he experienced "trouble understanding some of the performance."   However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board has also considered the Veteran's argument, contained in an April 2015 Appellant Brief, that the May 2013 DBQ examination was inadequate because the examiner did not provide the decibel level at which the Maryland CNC test was administered and because the determination as to which decibel level to conduct the Maryland CNC test was subjective in nature.  In this regard, the Board observes that 38 C.F.R. § 4.85 does not require that the Maryland CNC test be provided at a certain decibel level.  Moreover, "VA benefits from a presumption that it has properly chosen a person qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)); Wise v. Shinseki, 26 Vet. App. 517, 524-27 (2014).  Furthermore, VA is presumed to have followed a regular process that ordinarily results in the selection of a competent medical professional. Parks, 716 F.3d at 585 ("viewed correctly, the presumption [of competence] is not about the person or a job title; it is about the process.").  Thus, absent clear evidence sufficient to rebut the presumption of competence, the fact that a person was chosen by VA to provide medical evidence or opinion generally assures that person's competence to provide the requested information.  Sickels, 643 F.3d at 1366.  In light of the foregoing, the Board concludes that the May 2013 DBQ examiner, a Doctor of Audiology and an Audiology Supervisor, is presumed to be fully qualified to determine the appropriate decibel level at which to administer the Maryland CNC test.  Therefore, the Veteran's argument is without merit. 

From February 25, 2014 to prior to December 3, 2014

The Veteran is currently assigned an initial 10 percent rating for bilateral hearing loss from February 25, 2014 to prior to December 3, 2014.  

The Veteran underwent a VA audiological evaluation on February 25, 2014.   Audiometric testing revealed the following is pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
65
70
LEFT
40
50
65
85
105

Such testing yielded pure tone threshold averages of 58 decibels in the right ear and 76 decibels in the left ear.  Using the Maryland CNC word list, the Veteran's speech discrimination was 80 percent in the right ear and 76 percent in the left ear.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than a Level IV hearing in the right ear and a Level V hearing in the left ear based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R § 4.85, DC 6100, as is currently assigned.  The Board further observes that the pure tone thresholds recorded in the VA audiological evaluations dated in the February 2014 VA audiological evaluation do not reflect exceptional hearing impairment as defined by regulation.  See 38 C.F.R. § 4.86 (a),(b). 

In sum, the Veteran is not entitled to an initial rating in excess of 10 percent for bilateral hearing loss during the appellate period from February 25, 2014 to prior to December 3, 2014.  The Board has carefully considered the Veteran's assertions as to the severity of his bilateral hearing loss, and in no way discounts his asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  In this regard, the Board has considered the Veteran's report that "his own voice sound[ed] a little more blocked up" and that "with his previous hearing aids, chewing was uncomfortable."  See February 2014 VA audiology consult.  The Veteran has also noted "some difficulty hearing the television."  See February 2014 VA audiology consult.  As noted, however, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

From December 3, 2014

The Veteran is currently assigned an initial 20 percent rating for bilateral hearing loss from December 3, 2014.  

The Veteran underwent a DBQ examination on December 3, 2014.   Audiometric testing revealed the following is pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
65
70
LEFT
45
50
60
90
105+

Such testing yielded pure tone threshold averages of 58 decibels in the right ear and 76 decibels in the left ear.  Using the Maryland CNC word list, the Veteran's speech discrimination was 74 percent for both ears.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than a Level V hearing in the right ear and a Level VI hearing in the left ear based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 20 percent rating under 38 C.F.R § 4.85, DC 6100, as is currently assigned.  The Board further observes that the pure tone thresholds recorded in the VA audiological evaluations dated in the December 2014 DBQ examination do not reflect exceptional hearing impairment as defined by regulation.  See 38 C.F.R. § 4.86 (a),(b). 

In sum, the Veteran is not entitled to an initial rating in excess of 20 percent for bilateral hearing loss during the appellate period from December 3, 2014.  The Board has carefully considered the Veteran's assertions as to the severity of his bilateral hearing loss, and in no way discounts his asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  In this regard, the Veteran has reported in a December 2014 statement that he experienced difficulty with understanding "a movie . . . or  . . . television" and "what other diners [were] saying" "at a restaurant or dinner party."   The Veteran also reported that he could not understand his wife while "chewing."  See December 2014 Statement.  As noted, however, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As previously noted, the Board has also considered the Veteran's argument, contained in the April 2015 Appellant Brief, that the December 2014 DBQ examination was inadequate because the examiner did not provide the decibel level at which the Maryland CNC test was administered and because the determination as to which decibel level to conduct the Maryland CNC test was subjective in nature.  Such argument is without merit for reasons previously articulated by the Board. 
 
III.  Extraschedular Consideration

The Board has also considered whether the Veteran's bilateral hearing loss has presented an exceptional or unusual disability picture so as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321 (b)(1).

As noted in the Introduction, in the May 2016 Memorandum Decision, the Court determined that the Board erred in the June 2015 decision by failing to provide adequate reasons and bases for determining that referral for an extraschedular rating was not warranted for the Veteran's higher rating claim for bilateral hearing loss.  Specifically, the Court found that the Board did not consider all pertinent evidence as to functional effects of the Veteran's bilateral hearing loss, to include difficulty hearing his own voice when he is speaking and problems chewing while wearing hearing aids.  The Court also found that the Board failed to compare the Veteran's hearing loss symptoms with the established rating criteria for that disability.   As discussed below, the Board finds that the service-connected bilateral hearing loss has not been so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis at any point pertinent to this appeal.  See 38 C.F.R. § 3.321 (b)(1).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step analysis for determining whether an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

First, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.  

Second, if the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.
With regard to the first prong, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  

In this regard, during the pendency of this appeal, the Veteran has asserted various symptoms associated with his hearing loss disability.  Specifically, the Veteran has reported that he had been experiencing difficulty hearing speech clearly for the past 7 years, see November 2010 VA audiological evaluation, that he had been wearing hearing aids for the past 10 years, see August 2011 Claim, that his primary care physician had "insisted [that the Veteran undergo] a hearing test" because "every time she turned away from [the Veteran, he] didn't understand what she said" and because he "was reading lips," and that he '. . . can hear sounds real well but has trouble understanding the words, even with the hearing aids . . .  certain voices, especially the TV," see May 2013 DBQ examination report.  In the July 2013 statement, the Veteran asserted that "with even a small amount of background noise, [he] cannot understand what is being said at [his] table" at a restaurant, that "if [he] chew[s] something even slightly crispy, all [he] hear[s] is the chewing sound," and that "at a movie or . . . the theater," he experienced "trouble understanding some of the performance."  In February 2014, the Veteran reported that  "his own voice sound[ed] a little more blocked up" and that "with his previous hearing aids, chewing was uncomfortable."  See February 2014 VA audiology consult.  The Veteran has also noted "some difficulty hearing the television."  See February 2014 VA audiology consult.  In the December 2014 statement, the Veteran reported that it was difficult to understand "a movie . . . or  . . . television" and "what other diners [were] saying" "at a restaurant or dinner party."   The Veteran has also asserted that he could not understand his wife while "chewing."  See December 2014 Statement.  Furthermore, in his January 2015 substantive appeal (via VA Form 9), the Veteran wrote that he could not understand "higher pitched voices and softer whisper types," as well as his grandchildren's voices.      

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

Based on the foregoing, the Board finds that functional impairment due to hearing loss compounded by background and/or environmental noise, to include the Veteran's report that it was difficult to hear his own voice because it sounded "blocked up," that "chewing was uncomfortable" with his hearing aids because all he could hear was his food being chewed, that he could not hear others well while chewing, and that it was difficult to understand certain voices including higher pitched voices and his grandchildren's voices, is a disability picture that is considered in the current schedular rating criteria.  As previously noted, the decibel threshold requirements for applying the established rating criteria for hearing loss were revised based on clinical findings and studies intended to fairly and accurately capture hearing disabilities in real life industrial settings that may not otherwise have been depicted.  The Veteran's reported hearing loss symptoms, to include difficulty hearing his own voice and "discomfort" chewing with hearing aids because all he can hear is his own chewing, are all manifestations of being unable to hear well - which is precisely what the schedular rating measures.  They are of severity within the purview of impairment experienced in ordinary environment, and are reasonably described by the established criteria, which was intended to fully reflect the extent of impairment experienced in real life industrial settings.  Therefore, the Board finds that the Veteran's bilateral hearing loss symptomatology, to include difficulty hearing his own voice and that of others, and hearing his own chewing with hearing aids rather than other voices, is fully addressed by the established rating criteria for bilateral hearing loss.  

Even assuming, arguendo, that the Veteran's bilateral hearing loss symptomatology is not encompassed by the established rating schedule for that disability, the record is devoid of exceptional or unusual factors associated with the disability, to include marked interference with employment and frequent periods of hospitalization.  In this regard, the Veteran does not assert, and the record does not indicate, that the Veteran underwent repeated treatment or hospitalization for bilateral hearing loss, experienced marked interference with employment, or suffered from any other exceptional or unusual factors associated with the Veteran's bilateral hearing loss.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional hearing impairment that has not been attributed to the service-connected bilateral hearing loss, and a separate rating has already been assigned for tinnitus.   Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 are not met, and that referral of the claim for extra-schedular consideration is not warranted. 

As a final point, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the record reflects that while the Veteran's bilateral hearing loss results in functional loss, the Veteran has not alleged, and the record does not otherwise show, that his hearing loss disability renders him unemployable.  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.

Based on the foregoing, the Board finds additional staged rating for the Veteran's hearing loss disability is not warranted, see Fenderson, and that the instant higher rating claim for bilateral hearing loss must be denied, on schedular and extraschedular bases.   In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical method of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Prior to February 25, 2014, an initial, compensable rating for bilateral hearing loss is not warranted, to include on an extraschedular basis.  

From February 25, 2014 to prior to December 3, 2014, an initial rating in excess of 10 percent for bilateral hearing loss is not warranted, to include on an extraschedular basis. 

From December 3, 2014, an initial rating in excess of 20 percent for bilateral hearing loss is not warranted, to include on an extraschedular basis.   


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


